DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2013/0201172).
	In regard to claim 1, Jeong et al. teach a pixel comprising: a light emitting diode (oled); a first transistor electrically connecting a first driving power supply and the light emitting diode (T21); a second transistor electrically connecting one electrode of the first transistor and a gate electrode of the first transistor (T23); a third transistor electrically connecting the first transistor and an anode of the light emitting diode (T25); and a fourth transistor electrically connecting the anode of the light emitting diode and a first power supply (T27), wherein a gate electrode of the second transistor and a gate electrode of the fourth transistor are connected to a first scan line. (T23 and T27 connected to node ND25 which is connected to scan line Sn).
	In regard to claim 2, Jeong et al. teach a fifth transistor including a gate electrode connected to a first light emitting control line (element T24 is connected to the first branch of Emn), wherein a gate electrode of the third transistor is connected to a second light emitting control line (element T25 connected to second branch of EMn).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Jeong et al. teach a capacitor that connects the first power supply line and the gate of the first transistor (ELVDD connected to gate of T21 through Cst). The only transistor connected to the data line is transistor T22. T22 is not directly connected to the capacitor; therefore, Jeong et al. do not teach “a sixth transistor electrically connecting a data line and the capacitor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.